Citation Nr: 1528395	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  12-16 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, currently diagnosed as anxiety and depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. Joyner, Counsel





INTRODUCTION

The Veteran served on active duty from October 1988 to June 1994, from July 1994 to February 1995 and from November 2003 to December 2004.  He also served in the United States Air Force Reserve from which he retired in December 2009.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

Although in his VA Form 9 the Veteran requested a Board hearing and a hearing was scheduled for June 2013, in an April 2013 statement, the Veteran withdrew his hearing request.  As such, the hearing request is considered withdrawn.  

The Board notes that the Veteran filed a claim for entitlement to service connection for posttraumatic stress disorder (PTSD) and the rating decision on appeal denied a claim of entitlement to service connection for PTSD.  However, the Veteran clarified, in his June 2012 VA Form 9, that he was not seeking service connection for PTSD, but was instead seeking service connection for anxiety and depression all along.  Based upon this information, as well as the fact that the record reflects diagnoses of anxiety disorder and depressive disorder (and not PTSD), the Board has recharacterized the Veteran's claim as listed on the title page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, the claimant is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  Moreover, because the Board is granting the Veteran's claim of entitlement to service connection for anxiety and depression, the disability for which he is seeking service connection, this is considered a full grant of benefits on appeal.



FINDING OF FACT

The competent medical evidence and the competent and credible lay evidence reflect that the Veteran's acquired psychiatric disability, currently diagnosed as anxiety and depression, had their onset during service.


CONCLUSION OF LAW

In giving the Veteran the benefit of the doubt, an acquired psychiatric disability currently diagnosed as anxiety and depression, was incurred in active service.  38 U.S.C.A. §§ 1110 , 1112, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, it will assist in substantiating or that is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

Because the Board is granting service connection for an acquired psychiatric disorder, currently diagnosed as anxiety and depression, in in this decision, no further discussion of the VCAA is necessary with respect to the claim.

Legal Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders will be presumed to have been incurred in service if manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability benefits. In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez  v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54. 

The Veteran claims that he is entitled to service connection for an acquired psychiatric disability because it began in service as a result of his service in Darfur Sudan.  The Veteran has indicated that he did not seek psychiatric treatment in service because reporting such would have cost him his security clearance and his career.  He indicated that he has had psychiatric symptoms since service and that he focused on his education after separating from service as a means of dealing with his mental health symptoms.  [In a VA Form 9, the Veteran contends that he did not seek treatment for symptoms of mental health illness while still in the Reserve through 2009, to avoid detrimental impact on his clearances and career.  It is worth noting that VA treatment records show that the Veteran endorsed "lack of interest or pleasure in doing things" in an August 2001 Depression Screen; he denied feeling down, depressed, or hopeless at that time.  Subsequent PTSD and depression screens were negative in November 2004.  In an August 2011 Notice of Disagreement, the Veteran also emphasized that he initially tried to manage less severe symptoms until he first sought treatment.  VA records first document treatment in February 2010, and the Veteran filed his claim in November 2010. ]

The Veteran's service treatment records contain a November 2004 Post-deployment Health Assessment, after returning from Rwanda, Sudan, and Chad.  He endorsed "little interest or pleasure in doing things" and "feeling down, depressed, or hopeless."  The Veteran also endorsed having experiences so upsetting that he "tried hard not to think about it or went out of [his] way to avoid situations that remind [him] of it"; "was constantly on guard, watchful, or easily startled"; and "felt numb or detached from others, activities, or [his] surroundings." 

An October 2006 Health History Questions/Interval History form, the Veteran denied significant stress by job or life events; denied feeling down, helpless, panicky, or anxious over the past few months; and denied any serious problems with family or friends.  

A 2008 reserve component health risk assessment reflects that the Veteran denied depression and anxiety.

A January 2011 VA examination report reflects a diagnosis of depressive disorder not otherwise specified (NOS) and an anxiety disorder NOS.  The VA examiner stated that the Veteran seems to have had some type of a depressive or anxious reaction after exposure to the Sudanese refugees in Darfur that resulted in a general decline in his mood, dissatisfaction with his life and especially with his parenting abilities, a higher anxiety level, and that contributed to worrying and a sleep disturbance.  It was also noted that this had carried over to his civilian life.  

A January 2014 VA examination report reflects that the Veteran's psychiatric disability is not etiologically related to service because there is no evidence of record indicating that mental health symptoms were reported during his military service.  The examiner pointed out that the Veteran's anxiety disorders were first diagnosed and treated in 2011.  

A February 2015 addendum VA examination report reflects that that while the Veteran did acknowledge some depressive symptoms on the 2004 post deployment health assessment, "these did not seem to be of clinical significance since he did not tell the clinician who assessed him on 11/15/04 about any mental health related concerns, and there is no evidence of further mention of mental health related symptoms the rest of his military career."  Because there is no further evidence of mental health related symptoms the rest of his military career, and there is no evidence of a mental health diagnosis during his military career, or for a number of years until after service or until 2011, and because the Veteran was able to work full time and obtain additional degrees after his deployment, the examiner opined that there is no evidence to link the Veteran's current mental health diagnoses to service.  

After reviewing the evidence the Board finds that the evidence at least in equipoise with respect to whether the Veteran's anxiety and depression began during service.  The Veteran clearly reported symptoms in 2004.  Although the Veteran was not diagnosed with a psychiatric disability at that time and subsequently continued to deny further mental health problems throughout his reserve service, he has explained that if he had done so, he would have jeopardized his security clearance and his career.  The Board notes that the Veteran has been consistent in his statements in this regard and there is no reason to doubt his credibility in this regard.  Notably, his military occupational specialty was integrated avionics, mission systems craftsman.

With respect to the medical evidence of record, the Board finds that essentially, the January 2011 opinion is in favor of the claim, the February 2015 addendum is against the claim, and the January 2014 VA opinion is inadequate because it does not take into account the Veteran's reasoning for not reporting symptoms.  The Board essentially finds that the February 2015 addendum opinion is inadequate as well in that the negative opinion is based upon the Veteran's ability to have maintained a job and earned educational degrees since service, as well as the fact that the Veteran did not report symptoms between 2004 and 2011.  Importantly, the Veteran has explained that he dove into education and focused on that in order to deal with his mental health issues, and he explained his reasons for not reporting symptoms.  The Board finds the Veteran competent and credible in this regard.

In this case, the Board could remand again for another addendum opinion.  However, the Board finds that the evidence of record is sufficient to decide the Veteran's claim.  38 C.F.R. § 3.159(c)(4); cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).

The Board notes that the Veteran is competent to report the circumstances of the assaults he experienced in service because they are based on his own direct observations.  Moreover, the Board finds these statements to be credible, as the Veteran has reported a consistent history of symptoms and reasons for not reporting such during service including reserve service.  

In sum, the Board finds that the evidence of record is at least in relative equipoise.  That is, there is at least an approximate balance of evidence both for and against the Veteran's claim that his anxiety and depression began during service and have been ongoing ever since.  Under such circumstances, all reasonable doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  As such, service connection for an acquired psychiatric disability currently diagnosed as anxiety and depression is granted.

The Board notes that this grant is intended to represent the Veteran's complete psychiatric disability picture currently presented by the record as due to service.  See Clemons, 23 Vet. App. 1.

ORDER

Entitlement to service connection for an acquired psychiatric disability, currently diagnosed as anxiety and depression, is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


